Citation Nr: 1624930	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  09-38 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for colon cancer, status post colectomy, to include as due to exposure to Agent Orange.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for asthma, to include as due to exposure to Agent Orange.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange.

5.  Entitlement to service connection for hypothyroidism.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty in the U. S. Navy from June 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision, by the Jackson, Mississippi, Regional Office (RO), which denied the Veteran's attempt to reopen his claims of entitlement to service connection for colon cancer, asthma, and diabetes mellitus.  That rating action also denied service connection for hypothyroidism, claimed as secondary to exposure to Agent Orange.  He perfected a timely appeal to that decision.  

In April 2016, the Veteran testified at a hearing before the undersigned.  



FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO denied service connection for colon cancer; the Veteran did not appeal.  

2.  Evidence received since the August 2005 rating decision is either cumulative or redundant, and does not relate to an unestablished fact necessary to establish the claim, or raise a reasonable possibility of substantiating the claim of service connection for colon cancer.  

3.  By a rating action in December 2009, the RO denied the Veteran's request to reopen a previously denied claim of entitlement to service connection for asthma; the Veteran did not appeal.  

4.  Additional evidence received since the December 2009 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for asthma.  

5.  An unappealed December 2009 rating decision denied the Veteran's claim of entitlement to service connection for diabetes mellitus, type II.  

6.  Evidence received since the December 2009 decision is either cumulative or redundant, and does not relate to an unestablished fact necessary to establish the claim, or raise a reasonable possibility of substantiating the claim of service connection for diabetes mellitus, type II.  

7.  The Veteran had service aboard the USS Kitty Hawk, in the open waters of the Republic of Vietnam in 1970.  There is no competent credible evidence of record that the Veteran was on the ground in Vietnam or on the inland waterways of Vietnam.  

8.  The probative evidence does not establish that the Veteran was otherwise exposed to herbicides during service.  

9.  Asthma was demonstrated years after service and is not etiologically related to any incident of active military service, including exposure to Agent Orange.  

10.  The Veteran does not have hypothyroidism that is related to his military service.  


CONCLUSIONS OF LAW

1.  The August 2005 rating decision that denied entitlement to service connection for colon cancer is final.  38 U.S.C.A. § 7105(d) (3) (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  Evidence received since the August 2005 rating decision is not new and material and the claim for entitlement to service connection for colon cancer is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  Evidence received since the final December 2009 rating decision is new and material; therefore, the claim of entitlement to service connection for asthma is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 20.1103 (2015).  

4.  Asthma was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).  

5.  The December 2009 rating decision that denied the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20, 1103 (2015).  

6.  Evidence submitted subsequent to the December 2009 rating decision, denying service connection for diabetes mellitus, type II, is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

7.  Hypothyroidism was not incurred in or aggravated by active service, nor may hypothyroidism be presumed to be incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.316 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

In this case, VA satisfied its duty to notify by means of a letter dated in May 2012 from the RO to the Veteran, which was issued prior to the RO decision in November 2012.  An additional letter was issued in June 2014.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  

II.  Pertinent Laws, Regulations, and Court Precedents.

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged except on the basis of clear and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  Pursuant to 38 U.S.C.A. § 5108, however, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would trigger the Secretary's duty to provide a medical examination or opinion. (For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).)  

III.  Factual background.

The Veteran served on active duty from June 1966 to February 1970.  His military occupational specialty was as production clerk.  The record reflects that he was awarded the National Defense Service Medal, the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal.  

The enlistment examination, dated in January 1966, was negative for any complaints or findings of an abdominal disorder, asthma, or endocrine disorder, including diabetes mellitus.  Clinical evaluation of the lungs, abdomen and endocrine system was normal.  The service treatment records (STRs) reflect that, in November 1969, the Veteran underwent extraction of four impacted teeth.  In February 1970, the Veteran was diagnosed with maxillary sinusitis.  The separation examination, dated in February 1970, was negative for any complaints or findings of asthma, an endocrine disorder, including diabetes mellitus, or hypothyroidism.  The examination report noted a history of pansinusitis, recurrent, following removing of third molar in November 1969.  

The Veteran's initial claim for service connection for asthma and colon cancer was received in April 2005.  The Veteran indicated that he developed the conditions as a result of his exposure to Agent Orange in Vietnam.  The Veteran related that he had a colostomy from a secondary surgery for colon cancer in December 2004.  

VA progress notes dated from September 2001 to April 2005 show that the Veteran was discovered to have a cecal mass by colonoscopy in September 2001; he subsequently underwent a colectomy with primary anastomosis.  

A primary care note, dated in June 2004, noted that the Veteran was seen for routine follow up evaluation.  He complained of a one week history of nonproductive cough; he denied any fever or chills.  The Veteran stated that he had had sore throat from drainage.  The diagnoses were allergic rhinitis/chronic sinusitis, status post colon surgery for primary malignancy, and hypothyroidism.  

An April 2005 treatment note reported a past medical history positive for hypothyroidism, and malignant neoplasm of colon.  

Also submitted were private treatment reports from Tri-Lakes medical center, dated from March 2004 to December 2004.  In December 2004, he was admitted to the hospital with complaints of left flank pain and diagnosed with diverticulitis.  He was discovered to have diverticulitis of the distal colon.  

Also of records were records from Methodist healthcare, dated from December 2004 to May 2005.  A surgical pathology report, dated in May 2005 reported a diagnosis of old colostomy stoma: portion of mildly chronically inflamed colonic mucosa and wall.  

VA progress notes dated from June 2005 to August 2005 show that the Veteran received follow up evaluation for chronic disabilities, including colon cancer.  

By a rating action in August 2005, the RO denied the claim for service connection for colon cancer, based on the finding that the evidence failed to show the disability occurred in service manifested to a compensable degree within one year following military discharge, or that it is a result of exposure to Agent Orange as the evidence also failed to show that the Veteran served "in country" in Vietnam.  The RO also denied service connection for asthma, based on a finding that the evidence failed to show that he was diagnosed with asthma either during military service or that the condition currently exists.  A notice of disagreement (NOD) to that determination was received in September 2005, and a statement of the case (SOC) was issued in January 2006; however, he did not submit a timely substantive appeal.  Therefore, the decision became final.  

Submitted in support of the Veteran's claim were records from the Social Security Administration (SSA).  Among the records was an administrative decision, dated in November 2005, which determined that the Veteran was unable to perform even sedentary work on a regular and continuing basis due to his coronary artery disease, gastrointestinal problems, and degenerative disc disease at multiple levels of the cervical spine and thoracic spine.  It was determined that, as a result of the Veteran's disabilities, he was unable to carry heavy weights or to sit stand, or walk for appreciable periods of time.  It was further determined that his memory difficulties (possibly early Alzheimer s) further diminished his ability to perform work activities.  

Subsequently received were VA progress notes dated from June 2004 to January 2006.  These records show that the Veteran received follow up evaluation for status colon surgery for primary malignancy, for which he underwent surgery in 2002.  The records reflect that the Veteran was diagnosed with hypothyroidism in June 2004.  A treatment note, dated in June 2005, indicate that the Veteran reported that the problem with his incontinence had resolved.  He no longer needed to be seen by urology.  

Received in August 2006 was VA Form 9, the Veteran's substantive appeal to the issues of service connection for colon cancer and asthma.  In that form, the Veteran also raised a claim of service connection for diabetes.  

Received in December 2006 was a treatment report from Mid-South Pulmonary Specialists, dated in November 2006, indicating that the Veteran was seen at their clinic with symptoms that included chest tightness, abnormal chest sounds, cough, shortness of breath and wheezing; the pertinent diagnosis was intrinsic asthma.  

By letter dated in January 2007, the Veteran was informed that he had until August 11, 2006 to submit his VA Form 9; however, that form was not received until August 24, 2006.  Therefore, the appeal period for the decision that denied service connection for colon cancer and asthma had expired and the decision was now final.  

Received in January 2007 was a statement from the Veteran indicating that he was seeking compensation for diabetes resulting from exposure to Agent Orange while serving off the coast of Vietnam.  Submitted in support of the claim were VA progress notes dated from August 2006 to April 2007.  These records indicate that the Veteran was diagnosed with asthma and diabetes mellitus, type II in 2006.  A primary care note, dated in August 2006, reported that the Veteran was seen for follow up of chronic problems.  At his last visit, he complained of chest pain.  The impressions were wheezing, abdominal pain, colon cancer, and hypothyroidism, for which he was on Synthroid.  An exercise tolerance test consultation, dated in August 2001, reported findings of hypothyroidism, newly diagnosed type II diabetes mellitus, and chest pain/shortness of breath, and decreased exercise tolerance.  

Of record are private treatment reports from several providers, including Mid-South Pulmonary Specialists and The Endocrine Clinic, dated from September 1997 to March 2007.  The Veteran was seen at the Endocrine Clinic in December 2006 with complaints of diabetes, diagnosed in July 2006.  He expressed concern about his glucose control.  The assessment were diabetes type II, hypercholesterolemia, benign hypertension, and malaise and fatigue.  A treatment note, dated in March 2007, reported that the Veteran had asthma and had been having trouble with coughing and wheezing for the past 1 to 2 months.  

Received in May 2007 was another statement from the Veteran, wherein he indicated that he was seeking compensation for diabetes due to exposure to Agent Orange.  The Veteran indicated that he was on medication and self-diagnosed diabetes long before his diabetes was discovered by the doctors.  

Of record is a 3101 Print, dated April 11, 2008, indicating that they were unable to determine whether or not the Veteran had in-country service in the Republic of Vietnam; he was assigned to a Navy Unit (Attack Squadron).  

Submitted in support of the Veteran's claims were VA progress notes dated from August 2006 to July 2009.  A neurology consultation note, dated in September 2006, reported that the Veteran had noted a slow progressive problem of fatigue for several years.  It was noted that he had also been found to have elevated glucose; it was reported that he had started a diabetic diet and was feeling better.  It was further noted that the Veteran had hypothyroidism and was on Synthroid.  He was treated for colon cancer in 2001.  The impression was that the Veteran was neurologically intact.  Also submitted in support of the claim were private treatment reports dated from March 2008 to November 2008, which show that the Veteran received follow up evaluation and treatment for asthma and diabetes mellitus.  Also submitted were private treatment reports from Cockrell Family Medical Center, PC, dated from November 2008 to January 2009.  The Veteran was seen in November 2008 with complaints of sinus headaches, asthma, enlarged prostate and diabetes mellitus.  

Of record is a memorandum from JSRRC, dated in August 2009, indicating that the Veteran's file had been reviewed and it was determined that he was not "on ground" in Vietnam.  It was noted that the Veteran was stationed with Attack Squadron 37 during his tour in Southeast Asia; and, Attack Squadron Thirty Seven was stationed aboard the USS Kitty Hawk in Southeast Asia.  The Veteran's military occupational specialty was as a production clerk.  His MOS did not require him to travel to or visit Vietnam.  Review of the military service records did not show that the Veteran was assigned to or visited Vietnam.  He did receive a VSM and VCM.  He does not claim to have been "on ground" in Vietnam.  JSRRC explained that the USS Kitty Hawk is an aircraft carrier and did not dock in any harbor in Vietnam.  Based on all these findings, it was determined that the Veteran was not "on ground" in Vietnam.  

By a rating action in December 2009, the RO confirmed and continued the denial of service connection for asthma as the evidence did not constitute new and material evidence sufficient to reopen the claim.  The RO also denied the claim for service connection for diabetes mellitus based on a finding that the evidence failed to show that the Veteran either served in Vietnam or was exposed to herbicides through some other military experience.  As such, the condition did not happen in military service, nor was it aggravated or caused by service.  By letter dated in December 2009, the Veteran was notified of the decision and of his procedural and appellate rights.  He did not appeal that decision within one year of the notice thereof.  

Received in July 2011 was a statement from the Veteran seeking to reopen his claims of entitlement to service connection for asthma, diabetes and colon cancer.  The Veteran indicated that he also had no thyroid function.  The Veteran maintained that all of those conditions developed as a result of his exposure to Agent Orange while stationed off the coast of Vietnam for 9 months.  

Submitted in support of the Veteran's claims were VA progress notes dated from December 2000 to November 2012.  These records indicate that the Veteran received follow up evaluation for several disabilities, including colon cancer, status post right hemicolectomy.  A progress note, dated in October 2010, reported a diagnosis of allergic rhinitis and asthma.  These records also reflect diagnoses of diabetes mellitus, diagnosed in 2006, as well as a diagnosis of hypothyroidism.  A surgery outpatient note, dated in July 2012, reported a medical history of hypothyroidism.  

Of record are VA progress notes dated from December 2012 to July 2013, reflecting ongoing evaluation and treatment for asthma and non-insulin dependent diabetes mellitus.  These records indicate that the Veteran's past medical history included asthma diagnosed in 2006, diabetes mellitus, type II, also diagnosed in 2006, colon cancer with right hemicolectomy diagnosed in 2001, and hypothyroidism.  

CAPRI records dated from June 2013 to March 2015 show that the Veteran continued to receive follow up evaluation for his disabilities, including asthma, colon cancer, diabetes mellitus, and hypothyroidism.  During an optometry consultation, in December 2014, it was noted that the Veteran presented to the clinic for diabetic eye examination to monitor non-insulin dependent diabetes mellitus, diagnosed in 2006.  When seen in March 2015, it was noted that the Veteran had been nonadherent with his asthma medications.  

At his personal hearing in April 2016, the Veteran's representative maintained that they were claiming service connection as secondary to herbicide exposure.  The Veteran indicated that he was diagnosed with colon cancer in 2000; he underwent a colostomy.  He contended that he was exposed to Agent Orange from the aircraft that he had to work on.  The Veteran reported that he also developed asthma as a result of his exposure to Agent Orange.  He served aboard the USS Kitty Hawk which was just a couple of miles off shore; they stayed there for nine months.  He stated that the ship was stationed in the gulf of Tonkin.  The Veteran indicated that he never went on shore.  The Veteran indicated that he received combat pay.  It was noted that Veteran clearly had a diagnosis of diabetes, receiving treatment and medication for the condition.  The Veteran testified that he had had hypothyroidism for a long time, but it was never diagnosed; however, he reported that he had always experienced symptoms of hypothyroidism, including fatigue.  He maintained that it developed while he was on active duty.  The Veteran related that he started experiencing symptoms of his conditions in 2000 or 2001.  He argued that the sinus condition, which developed as a result of the removal of his wisdom teeth in service, made him more susceptible to the Agent Orange exposure, which eventually caused the asthma, colon cancer, diabetes and hypothyroidism.  

IV.  Legal Analysis-New and Material.

A.  Colon Cancer.

As noted above, the Veteran's claim for service connection for colon cancer was denied by a rating action in August 2005, based on a finding that the evidence failed to show the disability occurred in service, manifested to a compensable degree within one year following military discharge, or that it developed as a result of exposure to Agent Orange as the evidence also failed to show that the Veteran served "in country" in Vietnam.  An NOD to that determination was received in September 2005, and an SOC was issued in January 2006; and, while the Veteran submitted a substantive appeal, it was determined to have been untimely.  He did not appeal that determination.   

Because the Veteran did not appeal the August 2005 RO decision, that decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as noted above, pertinent law and regulation provides that if new and material evidence has been presented or secured with respect to a claim which has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The Veteran filed a claim to reopen his claim for service connection for colon cancer in July 2011.  The application to reopen must be denied because the evidence submitted since the prior denial is cumulative.  The evidence submitted since August 2005 includes: memorandum from the JSRRC dated in August 2009, VA treatment notes, and statements and testimony from the Veteran.  Most of the additionally received evidence is "new" in the sense that it was not previously before the RO at the time of the August 2005 denial.  However, the new evidence is not material.  Significantly, the treatment records continue to show diagnoses of colon cancer with no recurrence; however, they contain no evidence indicating that the colon cancer arose in service, within the one year presumptive period for chronic diseases, or is otherwise related to anything in service.  The Veteran's statements and testimony repeat the contention that was specifically considered by the RO in its August 2005 denial of entitlement to service connection for colon cancer, namely that he was exposed to Agent Orange while working aboard the USS Kitty Hawk and airplanes that had been in Vietnam.  The RO specifically considered these statements as new and material evidence with regard to the pending claim and found that they were not sufficient to show exposure to Agent Orange or otherwise relate the Veteran's colon cancer to his service.  These statements cannot therefore again be considered new and material evidence.  Rather, they are cumulative of the Veteran's statements that were specifically considered by the RO in August 2005.  

As all of the evidence that the Board has received since the most recent prior denial of entitlement to service connection for colon cancer is cumulative of the evidence that was before the RO at the time of the prior denial, the new evidence is cumulative and therefore not new and material.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  Consequently, reopening of the claim for entitlement to service connection for colon cancer must be denied.  As the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met, it does not apply in this case.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

B.  Asthma.

As noted above, service connection for asthma was previously denied in August 2005.  At that time, the RO denied the claim on a finding that there was no evidence of record of asthma having been diagnosed either during military service or subsequent to service.  In December 2009, the RO denied the Veteran's attempt to reopen his claim of entitlement to service connection for asthma.  The Veteran did not submit a notice of disagreement or new and material evidence within one year of the notice of the decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).  

The evidence received after the December 2009 is presumed credible for the purposes of reopening the Veteran's claims unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

As noted above, in Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would trigger the Secretary's duty to obtain a medical opinion.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which "does not require new and material evidence as to each previously unproven element of a claim."  

Since the August 2005 and December 2009 rating decisions, additional VA treatment records and lay statements have been received, including the Veteran's personal testimony at an April 2016 hearing before the VLJ.  The Board finds that this evidence consists of new and material evidence.   The evidence received since the December 2009 rating decision includes statements from the Veteran linking his asthma to Agent Orange exposure during active duty service in Vietnam.  In particular, the Veteran testified in April 2016 that he was exposed to herbicides while serving aboard the USS Kitty Hawk during the Vietnam era.  The RO does not appear to have considered this theory of entitlement at the time of the December 2009 rating decision.  The Board therefore finds that the Veteran's lay statements and testimony proposing a new basis for an award of service connection constitute new and material evidence.  The statements were not previously considered and are related to a previously unestablished fact in the claims-a link between the Veteran's asthma and an injury during active service, i.e. exposure to Agent Orange.  Thus, new and material evidence has been received and reopening of the claim for entitlement to service connection for asthma is granted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

C.  Diabetes Mellitus, type II.

In a December 2009 rating decision, the RO denied service connection for diabetes mellitus; this decision was based on a finding that service in Vietnam had not been shown and exposure to herbicide had not been shown in the Veteran's case.   The Veteran was notified of this decision and of his procedural rights by letter in December 2009.  He did not submit any new and material evidence or a notice of disagreement within a year of the decision.  Thus, the December 2009 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

The Veteran filed a claim to reopen his claim for service connection for diabetes mellitus in July 2011.  In the November 2012 rating decision on appeal, the RO determined that new and material evidence had not been submitted to reopen the claim.  

The evidence received subsequent to the December 2009 Rating Decision denying service connection includes, in relevant part, additional VA and private treatment records and statements testimony from the Veteran.  Specifically, the Veteran contends that he was exposed to herbicides while aboard the USS Kitty Hawk; he has reported that he believes that the exposure occurred while working the aircraft aboard the ship.  (See April 2016 hearing transcript.)

VA and private treatment records show that the Veteran has received treatment for diabetes mellitus.  There is no material evidence contained within the record that the Veteran served in Vietnam or was otherwise exposed to herbicides during his period of active duty.  The Veteran's records indicate he worked aboard the USS Kitty Hawk; however, nothing in the record indicates that the ship ever traveled the inland waterways of Vietnam, docked, or that the Veteran himself went ashore.  In a memorandum, dated in August 2009, the JSRRC stated that review of the military service records did not show that the Veteran was assigned to or visited Vietnam.  It was acknowledged that he did receive a VSM and VCM; however, it was noted that he does not claim to have been "on ground" in Vietnam.  JSRRC explained that the USS Kitty Hawk is an aircraft carrier and did not dock in any harbor in Vietnam.  Based on all these findings, it was determined that the Veteran was not "on ground" in Vietnam.  He does not allege that the ship entered the inland waterways of Vietnam, that the ship docked, or that he ever went ashore.  Indeed, at his April 2016 hearing with the undersigned, he expressly denied ever leaving the ship or that the ship ever went into the inland waterways of Vietnam.  Thus, the new medical evidence and lay statements are cumulative of evidence previously considered which showed evidence of a current disability and the allegation of herbicide exposure.  Consequently, this evidence does not constitute new and material evidence.  

As there is no new and material evidence showing that the Veteran had complaints, diagnoses, or treatment for prostate cancer in service, within one year of service, or that the Veteran was exposed to herbicides during service, the Board concludes that new and material evidence has not been received to reopen the claim.  Therefore, the appeal on the issue is denied.  

V.  Legal Analysis-Service Connection.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA regulations also provide that where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, and specified diseases, such as diabetes mellitus or endocrinopathies become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


A.  Asthma.

The Board notes that the medical evidence of record reflects diagnoses of asthma, establishing a current disability.  

The Veteran has asserted entitlement to service connection for asthma based on exposure to Agent Orange.  However, even assuming, arguendo, that he was exposed to herbicides in service, presumptive service connection on such basis is available only for those disabilities enumerated by statute or regulation; colon cancer is not an enumerated condition.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Thus, to the extent the Veteran seeks service connection for asthma under the presumptive provisions based on herbicide exposure, the claim must be denied.  

However, while service connection is not possible on a presumptive basis, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

As regards consideration of service connection on a direct basis, the Veteran's STRs are silent for any findings of asthma.  The Veteran's systems were also normal at the February 1970 separation examination.  There is also no evidence of asthma until years after the Veteran's discharge from active duty.  The records indicate that the Veteran was diagnosed with asthma in 2006, more than 36 years following his discharge from military service.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's asthma was present in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, there is no medical evidence of record suggesting a nexus between the Veteran's asthma and his active service.  Consequently, the Board finds that there is no competent evidence of nexus between the Veteran's asthma and his active service; the claim must be denied.  

In sum, the post-service medical evidence of record shows that earliest evidence of the Veteran's claimed condition was decades after his separation from active duty service.  In addition, there is no competent evidence that the Veteran's asthma is related to active duty and herbicide exposure.  The Board therefore concludes that the evidence is against a nexus between asthma and military service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b) (West 2014.  

B.  Hypothyroidism.

The Veteran asserts that he is entitled to service connection for hypothyroidism.  The service treatment records are completely negative for any complaints, diagnoses, or treatment of hypothyroidism.  Further, on the occasion of the separation examination in February 1970, the Veteran's neurological and psychiatric evaluations were completely normal, as were the physical evaluations of his endocrine system.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . ").  

Additionally, there is no objective evidence of continuance of symptomatology during the years following the Veteran's discharge from service.  The Board notes that, in the absence of demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  Additionally, there has been no showing that the Veteran had hypothyroidism to a compensable degree within a year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  

Although service incurrence or aggravation may also be presumed if any endocrinopathy is demonstrated to a compensable degree within a year of separation from qualifying military service, 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010), this has not been demonstrated in the Veteran's case.  As demonstrated by the record, it was not until about June 2004 that any disability was demonstrated.  More significantly, while the post-service treatment records reflect a diagnosis of hypothyroidism, none of the Veteran's medical providers related his hypothyroidism to his military service, including his service in Vietnam.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  

The Board acknowledges the Veteran's belief that he has hypothyroidism as a result of service.  Lay testimony can be competent regarding features or symptoms of injury or disease when the features or symptoms are within his personal knowledge and observations.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, as a lay person without medical training, the Veteran is not qualified to determine whether he has a current medical ailment sufficient to qualify as a disability or whether that disability may be related to an event in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  

Given that there is no evidence that hypothyroidism is related to any event in service, the Board must conclude that the weight of the evidence is against a finding of service connection for hypothyroidism.  The preponderance of the evidence is against this claim.  Gilbert, 1 Vet. App. 49, 55 (1990).  

ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for colon cancer is not reopened and the appeal is denied.  

As new and material evidence has not been received, the claim of entitlement to service connection for diabetes mellitus, type II, is not reopened and the appeal is denied.  

The application to reopen a claim of service connection for asthma is granted.  

Service connection for asthma is denied.  

Service connection for hypothyroidism is denied.  



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


